
	

114 HR 1095 IH: Battlefield Excellence through Superior Training Practices Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1095
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Johnson of Georgia (for himself, Mr. Carson of Indiana, Mr. Polis, Mr. Himes, Mr. Honda, Mr. Grijalva, Mr. Cartwright, Ms. Lee, Ms. DeLauro, Mr. Rangel, Mr. Cohen, Ms. Clarke of New York, Mr. Gutiérrez, Mr. Clay, Mr. Lowenthal, Mr. McGovern, Mr. Tonko, Mr. Fitzpatrick, Ms. Slaughter, Ms. Schakowsky, Mr. Connolly, Mr. Blumenauer, Mr. Conyers, Ms. Lofgren, Ms. Brown of Florida, Ms. Norton, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the Secretary of Defense to use only human-based
			 methods for training members of the Armed Forces in the treatment of
			 severe combat injuries.
	
	
 1.Short titleThis Act may be cited as the Battlefield Excellence through Superior Training Practices Act or BEST Practices Act. 2.FindingsCongress makes the following findings:
 (1)The Department of Defense has made impressive strides in the development and use of methods of medical training and troop protection, such as the use of tourniquets and improvements in body armor, that have led to decreased battlefield fatalities.
 (2)The Department of Defense uses more than 8,500 live animals each year to train physicians, medics, corpsmen, and other personnel methods of responding to severe battlefield injuries.
 (3)The civilian sector has almost exclusively phased in the use of superior human-based training methods for numerous medical procedures currently taught in military courses using animals.
 (4)Human-based medical training methods such as simulators replicate human anatomy and can allow for repetitive practice and data collection.
 (5)According to scientific, peer-reviewed literature, medical simulation increases patient safety and decreases errors by healthcare providers.
 (6)The Army Research, Development and Engineering Command and other entities of the Department of Defense have taken significant steps to develop methods to replace live animal-based training.
 (7)According to the report by the Department of Defense titled Final Report on the use of Live Animals in Medical Education and Training Joint Analysis Team, published on July 12, 2009— (A)validated, high-fidelity simulators were to have been available for nearly every high-volume or high-value battlefield medical procedure by the end of 2011, and many were available as of 2009; and
 (B)validated, high-fidelity simulators were to have been available to teach all other procedures to respond to common battlefield injuries by 2014.
 (8)The Center for Sustainment of Trauma and Readiness Skills of the Air Force exclusively uses human-based training methods in its courses and does not use animals.
 (9)In 2013, the Army instituted a policy forbidding non-medical personnel from participating in training courses involving the use of animals.
 (10)In 2013, the medical school of the Department of Defense, part of the Uniformed Services University of the Health Sciences, replaced animal use within its medical student curriculum.
 (11)The Coast Guard announced in 2014 that it would reduce by half the number of animals it uses for combat trauma training courses but stated that animals would continue to be used in courses designed for Department of Defense personnel.
 (12)Effective January 1, 2015, the Department of Defense replaced animal use in six areas of medical training, including Advanced Trauma Life Support courses and the development and maintenance of surgical and critical care skills for field operational surgery and field assessment and skills tests for international students offered at the Defense Institute of Medical Operations.
			3.Requirement to use human-based methods for certain medical training
 (a)In generalChapter 101 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2017.Requirement to use human-based methods for certain medical training
						(a)Combat trauma injuries
 (1)Not later than October 1, 2018, the Secretary of Defense shall develop, test, and validate human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries with the goal of replacing live animal-based training methods.
 (2)Not later than October 1, 2020, the Secretary— (A)shall only use human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries; and
 (B)may not use animals for such purpose. (b)Annual reportsNot later than October 1, 2016, and each year thereafter, the Secretary shall submit to the congressional defense committees a report on the development and implementation of human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries under this section.
 (c)DefinitionsIn this section: (1)The term combat trauma injuries means severe injuries likely to occur during combat, including—
 (A)hemorrhage; (B)tension pneumothorax;
 (C)amputation resulting from blast injury; (D)compromises to the airway; and
 (E)other injuries. (2)The term human-based training methods means, with respect to training individuals in medical treatment, the use of systems and devices that do not use animals, including—
 (A)simulators; (B)partial task trainers;
 (C)moulage; (D)simulated combat environments;
 (E)human cadavers; and (F)rotations in civilian and military trauma centers.
 (3)The term partial task trainers means training aids that allow individuals to learn or practice specific medical procedures.. (b)Clerical amendmentThe table of sections at the beginning of chapter 101 of title 10, United States Code, is amended by adding at the end the following new item:
				
					
						2017. Requirement to use human-based methods for certain medical training. .
			
